         Case 1:19-md-02878-NMG Document 125 Filed 09/10/19 Page 1 of 10



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS


IN RE: RANBAXY GENERIC DRUG APPLICATION
ANTITRUST LITIGATION                                                                  MDL No. 2878


THIS DOCUMENT RELATES TO:
                                                                                     Master File No.
        All Cases                                                                  19-md-02878-NMG



             JOINT STATUS REPORT FOR SEPTEMBER 11, 2019 CONFERENCE

         The parties submit the following topics for discussion at the September 11, 2019

 conference.1

   I.    Defendants’ May 31, 2019 motions to dismiss the consolidated Direct Purchaser
         Plaintiffs’ and End-Payor Plaintiffs’ Complaints.

         Defendants’ motions were fully briefed as of July 23, 2019.

         A. Plaintiffs’ position

         At the June conference, the plaintiffs understood the Court to say that if it was going to

 hold a hearing on the motions, which is usually does not,2 it would consider doing so at the next

 conference. The Court has not issued a notice of hearing, and the defendants did not raise the issue

 again until almost 9:30 pm last night. The plaintiffs do not believe oral argument is warranted on



         1
           Plaintiffs’ position: Defendants added 2+ pages of argument to the joint status report on Tuesday
 afternoon. The plaintiffs disagree with much of it as inaccurate and irrelevant. However, cognizant of the
 recent docket entry asking that the parties submit a status report, the plaintiffs will not respond at length
 herein, but will be prepared to address those points at tomorrow’s status conference. Defendants’ position:
 Defendants did not add “2+ pages of argument,” and instead responded to edits made by Plaintiffs at 10:00
 AM on Tuesday morning.
         2
           Of course, this view is entirely consistent with this Court’s responses to the Judicial Forum
 Survey. See http://www.mad.uscourts.gov/boston/gorton.htm (indicating that a hearing on motion to
 dismiss is “sometimes [held] in conjunction with the scheduling conference but not usually”).
                                                      1
       Case 1:19-md-02878-NMG Document 125 Filed 09/10/19 Page 2 of 10



the motions, and that the motions should be denied for largely the same reasons set forth in the

Report & Recommendation adopted by this Court on September 7, 2016 [ECF #80] and Plaintiffs’

Oppositions to Defendants’ Motions to Dismiss. [ECF # 88 and 90]

       B. Defendants’ position

       At the last conference, the Court stated that it would consider hearing argument on

Defendants’ motions during the September conference if it had not yet decided those motions.

There was no need for the Court to issue an additional notice of hearing or for the parties to discuss

the potential argument. The Court’s directions were clear.

       Defendants will be prepared to argue their motion to dismiss both the end-payor and direct-

purchaser complaints. Argument on both is essential to efficiently resolving this case. The end-

payor complaints are new; they were not addressed in the motion-to-dismiss briefing that occurred

in 2016. Accordingly, the complaints present new issues that this Court did not consider in its

prior motion-to-dismiss decision. Specifically, the complaints raise state-law claims that are both

preempted by federal law and inconsistent with the relevant state statutes, as well as a federal

RICO claim that is based on a legally erroneous interpretation of the mail- and wire-fraud statutes.

The direct-purchaser plaintiffs have also dramatically expanded the potential damages in this case

by expanding their claim to cover a new drug. Defendants believe that, in the opinion certifying

the original motion-to-dismiss decision for appeal, this Court identified fatal flaws in the direct-

purchaser complaints that Magistrate Judge Kelley did not properly address in her Report and

Recommendation. The RICO claims in the direct-purchaser complaints also suffer from the same

legal flaw as those in the end-purchaser complaints. Given the tremendous scope of discovery in

this case and the likelihood that Plaintiffs seek astronomical damages, Defendants should have an

opportunity to argue these dispositive legal issues so the Court can resolve them expeditiously.


                                                  2
       Case 1:19-md-02878-NMG Document 125 Filed 09/10/19 Page 3 of 10



 II.   Update on discovery progress.

       The parties have made significant progress in advancing discovery in this case.

       A. Production of documents

       Since the last conference, Defendants have produced more than 67,000 documents

responsive to the DPPs’ initial and second requests for production of documents (served on

October 7, 2016 and June 20, 2019, respectively). Defendants are preparing further productions

of documents in response to DPPs’ second request for production of documents.

       The parties were also able to resolve Plaintiffs’ Motion to Compel the Complete Production

of the Document Set Previously Produced by Parexel without the Court’s assistance. In connection

with the resolution of that motion, Defendants produced approximately 18,000 documents of the

production set previously produced by Parexel to the Department of Justice. The parties have had

several meet and confers regarding other outstanding discovery issues and anticipate these

discussions will continue and result in further progress.

       B. Defendants’ Privilege logs

              i.   Plaintiffs’ Position

       The parties are endeavoring to resolve any disputes before seeking the Court’s guidance.

Ranbaxy served a revised privilege log on May 30, 2019 and the parties have attempted to narrow

or resolve issues through correspondence and a telephonic meet and confer. The parties engaged

in an initial meet-and-confer on July 24, 2019; but Ranbaxy refused to participate in a follow-up

call on August 2, 2019 and rejected the plaintiffs’ attempts to reschedule for August 5th or 6th.

Despite repeated requests from the plaintiffs, Ranbaxy has still not committed to a date certain for

resolving deficiencies in the log entries provided on May 30, 2019.




                                                 3
        Case 1:19-md-02878-NMG Document 125 Filed 09/10/19 Page 4 of 10



        On Monday night Ranbaxy provided its latest “interim” log. Although Ranbaxy indicated

in an August 30, 2019 letter that it would “endeavor to complete [a review of specific examples of

privilege claims questioned by the plaintiffs] in the next four to six weeks,” we still do not have a

date certain by which Ranbaxy will commit to producing a full and complete privilege log.

Plaintiffs believe that in order to keep discovery in this case on track and properly prepare for

depositions, these lingering privilege log issues must be resolved soon, and have proposed

September 23, 2019 as a deadline.

        The plaintiffs will continue their attempts to resolve these issues among the parties. But if

the parties are unable, by September 17, 2019, to agree on an acceptable date for the production of

Ranbaxy’s complete log for all withheld/redacted documents the plaintiffs may have to seek the

Court’s intervention in setting such a date.

              ii.   Defendants’ Position

        Defendants have devoted significant resources to preparing a privilege log, which reflects

the fact that many of Plaintiffs’ requests seek significant amounts of privileged information. The

Plaintiffs have raised a series of objections, which the parties are discussing. As the result of

efforts to accommodate Plaintiffs’ objections, Defendants have devoted hundreds if not thousands

of hours to clarifying and reconsidering certain privilege determinations. In addition to these

efforts to resolve Plaintiffs’ objections, which Defendants do not believe are meritorious,

Defendants are also in the process of logging privileged documents in response to new discovery

requests by Defendants. This has been a significant undertaking and remains ongoing.3




        3
         Plaintiffs’ recitation of the parties’ communications surrounding Defendants’ privilege log is
misleading. Plaintiffs claim that Defendants “rejected” an August 2, 2019 call. That was because Plaintiffs
would not provide an agenda or topics of discussion for the proposed call, so there was no need for a call.
                                                    4
       Case 1:19-md-02878-NMG Document 125 Filed 09/10/19 Page 5 of 10



        While Plaintiffs are now asking for a deadline for the production of a final privilege log by

September 23, 2019, this request was made for the very first time on the night of September 9th,

in a draft of this status report. The Plaintiffs now appear to suggest that they do not intend to raise

this issue at the parties’ status conference and will instead confer with Defendants. To the extent

that is true, the issue should not be included in the parties’ status report.

        In any event, the Plaintiffs’ request for a final privilege log within 13 days is unrealistic

and unreasonable. Despite representing to counsel that they would make only modest additional

discovery requests after consolidating their complaint, Plaintiffs have made over 60 new requests,

including one incorporating their nearly 200 initial requests, which necessarily requires the review

and production of tens of thousands of documents. Ranbaxy has already produced over 67,000

additional documents, and its production is ongoing. The parties have never discussed a timeline

for the completion of the production of documents, and the suggestion that Defendants should be

forced to complete a privilege log within 13 days is plainly unrealistic.

        C. Non-party discovery

        Meijer, Inc. and Meijer Distribution, Inc.’s (“Meijer”) motion to compel non-party Prinston

Pharmaceuticals, Inc. (“Prinston”) to produce transaction-level sales data for generic Diovan

remains pending before Magistrate Judge Kelley. [ECF #77]. Following a hearing on Meijer’s

motion, Magistrate Judge Kelley ordered the parties to continue discussions in an attempt to

resolve the motion. [ECF #115]. However, the parties were unable to reach an agreement. [ECF

#121]. On September 6, 2019, Magistrate Judge Kelley entered a supplemental briefing schedule

concerning the relevance of Prinston’s transaction-level sales data to Meijer’s antitrust impact and

damages models. [ECF #122].




                                                   5
       Case 1:19-md-02878-NMG Document 125 Filed 09/10/19 Page 6 of 10



Dated: September 10, 2019

                                     Respectfully submitted,

/s/ Robert Allen                     /s/ Gregory T. Arnold
Jay P. Lefkowitz, P.C.*              Thomas M. Sobol (BBO# 471770)
Devora W. Allon, P.C.*               Gregory T. Arnold (BBO# 632738)
Robert Allen*                        Kristie A. LaSalle (BBO #692891)
KIRKLAND & ELLIS LLP                 HAGENS BERMAN SOBOL SHAPIRO LLP
601 Lexington Avenue                 55 Cambridge Parkway, Suite 301
New York, NY 10022                   Cambridge, MA 02142
Tel: (212) 446-4970                  Tel: (617) 482-3700
lefkowitz@kirkland.com               Fax: (617) 482-3003
bob.allen@kirkland.com               tom@hbsslaw.com
* admitted pro hac vice              grega@hbsslaw.com
                                     kristiel@hbsslaw.com
Counsel for Defendants


                                     Steve D. Shadowen (admitted pro hac vice)
                                     Matthew C. Weiner (admitted pro hac vice)
                                     Sean D. Nation (admitted pro hac vice)
                                     HILLIARD & SHADOWEN LLP
                                     919 Congress Ave., Suite 1325
                                     Austin, TX 78701
                                     Tel: (855) 344-3928
                                     steve@hilliardshadowenlaw.com
                                     matt@hilliardshadowenlaw.com
                                     sean@hilliardshadowen.com

                                     John D. Radice (admitted pro hac vice)
                                     RADICE LAW FIRM
                                     34 Sunset Boulevard
                                     Long Beach, NJ 08008
                                     Tel: (646) 245-8502
                                     jradice@radicelawfirm.com




                                      6
Case 1:19-md-02878-NMG Document 125 Filed 09/10/19 Page 7 of 10



                              Paul E. Slater (admitted pro hac vice)
                              Joseph M. Vanek (admitted pro hac vice)
                              David P. Germaine (admitted pro hac vice)
                              John Bjork (admitted pro hac vice)
                              SPERLING & SLATER, P.C.
                              55 W. Monroe Street, Suite 3500
                              Chicago, IL 60603
                              Tel.: (312) 641-3200
                              pes@sperling-law.com
                              jvanek@sperling-law.com
                              dgermaine@sperling-law.com
                              jbjork@sperling-law.com
                              mslater@sperling-law.com

                              Joseph H. Meltzer (admitted pro hac vice)
                              Terence S. Ziegler (admitted pro hac vice)
                              Ethan J. Barlieb (admitted pro hac vice)
                              KESSLER TOPAZ MELTZER & CHECK, LLP
                              280 King of Prussia Road
                              Radnor, PA 19087
                              Tel: (610) 667-7706
                              jmeltzer@ktmc.com
                              tziegler@ktmc.com
                              ebarlieb@ktmc.com

                              Kenneth A. Wexler (pro hac vice pending)
                              Tyler Story (pro hac vice pending)
                              WEXLER WALLACE LLP
                              55 W. Monroe Street, Suite 3300
                              Chicago, IL 60603
                              Tel: (312) 346-2222
                              kaw@wexlerwallace.com
                              tjs@wexlerwallace.com




                               7
Case 1:19-md-02878-NMG Document 125 Filed 09/10/19 Page 8 of 10



                              Sharon K. Robertson (admitted pro hac vice)
                              Donna M. Evans (BBO #554613)
                              Royce Zeisler (admitted pro hac vice)
                              COHEN MILSTEIN SELLERS & TOLL PLLC
                              88 Pine Street, 14th Floor
                              New York, NY 10005
                              Tel: (212) 838-7797
                              srobertson@cohenmilstein.com
                              devans@cohenmilstein.com
                              rzeisler@cohenmilstein.com
                              Counsel for Plaintiffs Meijer, Inc., Meijer
                              Distribution, Inc., and the Proposed Class

                              Linda P. Nussbaum
                              NUSSBAUM LAW GROUP, P.C.
                              1211 Avenue of the Americas, 40th Floor
                              New York, NY 10036-8718
                              (917) 438-9189
                              lnussbaum@nussbaumpc.com

                              Counsel for Plaintiff César Castillo, Inc. and the
                              Proposed Class




                               8
       Case 1:19-md-02878-NMG Document 125 Filed 09/10/19 Page 9 of 10



James R. Dugan, II                            Gerald Lawrence (PA ID #69079)
David S. Scalia                               Renee A. Nolan (PA ID #316558)
THE DUGAN LAW FIRM, APLC                      William J. Olson (PA ID #322948)
One Canal Place – Suite 1000                  LOWEY DANNENBERG, P.C.
365 Canal Street                              One Tower Bridge
New Orleans, LA70130                          100 Front Street, Suite 520
(504) 648-0180                                West Conshohocken, PA 19428
jdugan@dugan-lawfirm.com                      Tel: (215) 399-4770
dscalia@dugan-lawfirm.com                     glawrence@lowey.com
                                              jmcgrath@lowey.com
Allison Pham                                  rnolan@lowey.com
Jessica Chapman
BLUE CROSS AND BLUE SHIELD OF                 Peter D. St. Phillip (PA ID # 70027)
LOUISIANA                                     LOWEY DANNENBERG, P.C.
5525 Reitz Avenue                             44 South Broadway
P.O. Box 98029                                Suite 1100
Baton Rouge, Louisiana 80809                  White Plains, New York 10601
Tel.: (225) 295-2454                          Tel:(914) 997-0500
Fax: (225) 297-2760                           pstphillip@lowey.com

Counsel for Louisiana Health Service and      Counsel for Plaintiff United Food and
Indemnity Company d/b/a Blue Cross and        Commercial Workers Health and Welfare
Blue Shield of Louisiana, and HMO La., Inc.   Fund of Northeastern Pennsylvania




                                              9
      Case 1:19-md-02878-NMG Document 125 Filed 09/10/19 Page 10 of 10



                                CERTIFICATE OF SERVICE

       I, Robert Allen, hereby certify that this document was electronically filed with the Clerk of

the Court for the District of Massachusetts by using the CM/ECF System, which will provide

notification of such filing on all registered CM/ECF users and electronic copies will be sent to

those indicated as non-registered ECF participants on this 10th day of September, 2019.


Dated: September 10, 2019                            /s/ Robert Allen
                                                     Robert Allen




                                                10
